In an action to declare certain transactions usurious and void, and for other incidental relief, the plaintiff appeals: (1) from an order of the Supreme Count, Kings County, dated January 18, 1960, directing her to serve an amended complaint separately stating and numbering the causes of action alleged in her present complaint (Rules Civ. Prac., rule 90); and (2) from the decision on which said order was entered. Order affirmed, with $10 costs and disbursements. No opinion. Appeal from decision dismissed, without costs. No appeal lies from a decision (Smith v. D’Esposito, 249 App. Div. 649). Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.